EXHIBIT 10.1

 

AMENDMENT NO. 2

TO THE

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

AMENDMENT NO. 2 TO THE MEMBERSHIP INTEREST PURCHASE AGREMENT, dated December 18,
2017 among 1847 Fitness, Inc., a Delaware corporation (the “Buyer”), Central
Florida Health Clubs, LLC d/b/a Gold’s Gym Orlando, a Florida limited liability
company (“CFHC”), CLFL, LLC d/b/a Gold’s Gym Clermont, a Florida limited
liability company (“CLFL”), MTDR LLC d/b/a Gold’s Gym Mt. Dora, a Florida
limited liability company (“MTDR”), SCFL, LLC d/b/a Gold’s Gym St. Cloud, a
Florida limited liability company (“SCFL,” and together with CFHC, CLFL, MTDR,
each a “Company” and collectively, the “Companies”), and the Sellers listed on
the signature page hereto (the “Sellers” and collectively with the Buyer and the
Companies, the “Parties”).

 

BACKGROUND

 

A. The Parties have previously entered into that certain Membership Interest
Purchase Agreement, dated as of July 7, 2017, as amended by Amendment No. 1 to
the Membership Interest Purchase Agreement, dated November 7, 2017 (as amended,
the “Membership Interest Purchase Agreement”).

 

B. The Parties desire to amend the Membership Interest Purchase Agreement to
increase the Cash Portion of the Purchase Price, to provide for a non-refundable
deposit, to modify the Closing Date provisions and to make certain other
amendments related thereto.

 

C. Pursuant to Section 8.3 of the Membership Interest Purchase Agreement, the
Membership Interest Purchase Agreement may be amended by the Parties only by an
instrument in writing signed on behalf of the Buyer, the Companies and the
Sellers.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to the following:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Membership Interest Purchase Agreement, as
applicable.

 



  1

   



 

2. Amendments.

 

A. The first paragraph of Section 2.1 of the Membership Interest Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in its stead:

 

“Purchase and Sale of the Interests. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing each Seller will
contribute, sell, transfer and deliver to the Buyer, and the Buyer will purchase
and receive from each Seller, all the Interests set forth opposite such Seller’s
name on Exhibit A for an aggregate purchase price consisting of (a) Fourteen
Million Five Hundred Thousand Dollars ($14,500,000) in cash, (b) the Gross-Up
Amount (as defined below), if any, in cash, (c) the Buyer Shares (as defined
below), and (d) the Buyer Note (as defined below) (collectively, the “Purchase
Price”), payable as described below.”

 

B. Section 2.1(a) of the Membership Interest Purchase Agreement is hereby
deleted in its entirety and the following is hereby substituted in its stead:

 

“(a) The cash portion of the Purchase Price shall be Fourteen Million Five
Hundred Thousand Dollars ($14,500,000) payable by the Buyer at the Closing
through the delivery to the Sellers of cash in immediately available funds (the
“Cash Portion”). On or before January 3, 2018, Buyer hereby agrees to pay to the
Sellers a non-refundable deposit in the amount of $50,000 (the “Deposit”). At
Closing, the Deposit shall be applied towards the Cash Portion of the Purchase
Price.”

 

C. The following sentence is hereby added at the end of Section 2.3 of the
Membership Interest Purchase Agreement:

 

“Notwithstanding anything in this Agreement to the contrary, the Closing shall
not occur prior to February 1, 2018.”

 

D. Section 8.1(c) of the Membership Interest Purchase Agreement is hereby
deleted in its entirety.

 

E. The following new sentence is hereby added at the end of Section 8.1 of the
Membership Interest Purchase Agreement:

 

“This Agreement shall automatically terminate (x) if the Deposit is not received
by the Sellers on or prior to January 3, 2018 or (y) if the Closing does not
occur on or prior to February 28, 2018.”

 

F. The phrase “by either the Sellers or the Buyer” is hereby deleted from
Section 8.2 of the Membership Interest Purchase Agreement.

 

3. Effect of Amendment. Except as amended as set forth above, the Membership
Interest Purchase Agreement shall continue in full force and effect.

 

4. Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

5. Governing Law. This Amendment will be governed by, and construed and enforced
in accordance with, the Laws of the State of Florida, without giving effect to
any choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Florida.

 

[Remainder of Page Intentionally Left Blank]

 



  2

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 2 to the
Membership Interest Purchase Agreement as of the date first written above.

 

 

BUYER:

 

 

 

 

1847 FITNESS, INC.

 

        By: /s/ Ellery Roberts

 

Name:

Ellery W. Roberts     Title: Chief Executive Officer  

 



 

COMPANIES:

 

 

 

 

CENTRAL FLORIDA HEALTH CLUBS, LLC

 

        By: /s/ Pleasant A. Lewis

 

Name:

Pleasant A. Lewis III    

Title:

Manager  



 



 

CLFL, LLC

        By: /s/ Pleasant A. Lewis

 

Name:

Pleasant A. Lewis III    

Title:

Manager  



 



 

MTDR LLC

        By: /s/ Pleasant A. Lewis

 

Name:

Pleasant A. Lewis III    

Title:

Manager  



 



 

SCFL, LLC

        By: /s/ Pleasant A. Lewis

 

Name:

Pleasant A. Lewis III    

Title:

Manager  



  



  3

   



 



 

SELLERS:

       

/s/ Pleasant A. Lewis

 

 

PLEASANT A. LEWIS III

            /s/ Kenneth L. Cummings  

 

 

KENNETH L. CUMMINGS

 



 



 

GGWH INVESTOR GROUP, LLC

        By: /s/ Brett Bossung

 

Name:

Brett Bossung     Title: Authorized Signatory  



 



 

GGWH-CLE INVESTOR GROUP, LLC

        By: /s/ Brett Bossung

 

Name:

Brett Bossung    

Title:

Authorized Signatory  



 



 

GGWH-MTDR, LLC

        By: /s/ Brett Bossung

 

Name:

Brett Bossung    

Title:

Authorized Signatory  



 



 

GGWH-STC, LLC

        By: /s/ Brett Bossung

 

Name:

Brett Bossung    

Title:

Authorized Signatory  



 

 



4



 